DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered. Applicant’s arguments regarding the rejection of claims 47-54 and 69-71 under 112(a) and (b) are persuasive in light of the amendments. 
Applicant’s arguments regarding the rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser are not persuasive. Applicant argues the Office’s own reasoning in the written description and indefiniteness rejection asserts that changing the number of rows of cells in the inflow section may have a great effect on the location of the joint line. Thus, the Office asserts that the number of cells in the inflow section greatly affects the location of the joint line unless the location of the joint line is specifically addressed for every possible number of cells in the inflow section, but it is also merely a “simple adjustment”. Applicant argues this reasoning is contradictory. First it is noted that the examiner never said that the number rows of cells necessarily “greatly affects” the location of the joint line and instead said the effect was unknown due to the lack of written description. The new matter rejection was based on the fact that the specification does not enable a person of ordinary skill in the art to determine an upper limit of the number of struts in combination with the location of the point of the curved line that is closest to the proximal-most edge since the specification never discussed the feature. The standard for written description is not what would be obvious to a person of ordinary skill in the art and instead is based on “full, clear, concise, and exact terms” (from 112(a)). Therefore, it was not contradictory for the examiner to say that modifying the location of the joint line would have been obvious and at the same time say applicant’s specification did not provide support for a joint line located within two rows of cells of the proximal-most edge of the frame while having greater than five rows of cells defining the inflow section.
Applicant argues a person having ordinary skill in the art, reviewing Ersek and Spenser, would have determined that with the additional rows of cells in the inflow section of Ersek, the joint line of Spenser would have simply moved distally as taught by Ersek. This is not persuasive because the rejection does not modify the location of the joint line of Spenser and instead modifies the location of the joint line of Ersek in view of the location taught by Spenser. The valve of Ersek is spaced from the proximal-most edge. Spenser teaches the valve being located at the proximal edge in order to prevent leakage and in this arrangement, the joint line is located within two rows of cells of the proximal-most edge of the frame. Therefore, the examiner maintains a person of ordinary skill in the art would have found it obvious to shift the location of the valve, including the joint line, of Ersek in view of the teachings of Spenser wherein the valve is located at the proximal edge and the joint line is within two rows of cells as taught by Spenser in order to prevent leakage by simply shifting the valve and joint line proximally by two cell lengths. 
Applicant’s arguments regarding the rejection of claim 55 under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser, Ionescu, and Gabbay have been considered but they are not persuasive. Applicant argues the claimed skirt is on an interior surface of the frame whereas the outer sheath 930 of Gabbay is disposed on the exterior surface of the frame and only folds over the end portions not to the interior of the stent. Applicant argues a person having ordinary skill in the art, relying on Gabbay, would have added an outer sheath on the exterior surface of the frame and optionally would have extended such a skirt over the end of the frame. The examiner disagrees with applicant’s assessment of Gabbay. First, the sheath of Gabbay is located on the interior surface of the frame and the exterior surface of the frame. See the annotated figures 15 and 26 of Gabbay below.

    PNG
    media_image1.png
    485
    615
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    575
    906
    media_image2.png
    Greyscale

As clearly shown in figs. 15 and 26 of Gabbay, the sheath is located on an interior of the frame for the entire length of the frame, folds over the edges, and extends to the exterior surface of the frame. In fact, if the sheath was only located on the exterior of the frame as applicant alleges, then the sheath would not perform it’s intended purpose of mitigating contact between the blood and the frame because the frame wouldn’t be covered where it contacts blood on the interior of the frame. Applicant argues relying on Gabbay to extend an inner skirt over the ends and to the exterior of the frame is hindsight reconstruction. This is not persuasive because Ersek discloses a skirt attached to an interior surface of the frame and Gabbay teaches a sheath located on an interior surface of a frame being folded over the ends and extending to an exterior surface of the frame as clearly shown in at least figs. 15 and 26 of Gabbay. Gabbay teaches the sheath is applied to the frame in order to mitigate contact between the blood and the frame when the prosthesis is implanted, therefore it would have been obvious to fold the skirt of Ersek over the ends and extend to an exterior surface of the frame as taught by Gabbay in order to cover the frame and mitigate contact between the blood and the frame.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 recites the limitation "the plurality of cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek 3,657,744 (hereafter referred to as Ersek) in view of Spenser et al. 2003/0114913 (hereafter referred to as Spenser).
Regarding claim 47, Ersek discloses a valve prosthesis (fig.8) comprising a frame 16 comprising a proximal-most edge (considered the bottom end edge in fig.8) and a distal-most edge (considered the top edge in fig.8), the frame comprising a plurality of rows of cells (see diamond shaped cells in fig.8) defining an inflow section adjacent the proximal-most edge and an outflow section adjacent the distal-most edge, wherein the inflow section is defined by three to five rows of cells formed by a plurality of rows of struts in a zig-zag pattern (see fig.8 for four rows of closed cells formed by rows of zig-zag struts at the inflow section), wherein the struts of the plurality of rows of struts of the inflow section are continuous around a circumference of the frame (fig.8 shows continuous struts), a valve body 45 comprising a plurality of leaflets 46, adjoining leaflets affixed together to form commissures (see where leaflets are attached in fig.8), the valve body coupled to the frame, wherein the commissures are coupled to the frame only distal of the inflow section (fig.8), and a skirt 48 attached to an interior surface of the frame, wherein the plurality of leaflets are attached to the skirt along a curved joint line (see line at 47 in fig.8), the curved joint line curving towards and away from the proximal-most edge of the frame such that a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within five rows of cells of the proximal-most edge of the frame (fig.8). While Ersek discloses the invention substantially as claimed, Ersek discloses that the point of the curved joint line is at a location within four rows of closed cells of the proximal-most edge instead of being at a location within two rows of cells of the proximal-most edge.
	Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a joint line 376 between leaflets and a skirt is sutured to a frame such that a point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame (fig.23e) for the purpose of attaching the valve to the frame tightly to prevent leakage (par.214).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve prosthesis of Ersek to have the connection taught by Spenser wherein the point of the curved joint line that is closest to the proximal-most edge of the frame is at a location within two rows of cells of the proximal-most edge of the frame since such a connection was known to be suitable for attaching a valve body to a frame to prevent leakage. The modification of Ersek in view of Spencer amounts to a simple substitution of one known connection mechanism for another to obtain predictable results (see MPEP 2143 I B). Ersek discloses the claimed invention except for the point of the curved joint line that is closest to the proximal-most edge of the frame being located within two rows of cells of the proximal-most edge of the frame. Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a point of a curved joint line that is closest to the proximal-most edge of the frame is located within two rows of cells of the proximal-most edge of the frame for the purpose of attaching a valve body to a frame to prevent leakage. A person of ordinary skill in the art could have substituted the connection mechanism of the valve and frame as taught by Spenser for the connection mechanism of the valve and frame disclosed by Ersek and the results would have been predictable since they essentially amount to a simple adjustment of location where the valve is located with respect to a proximal edge of the frame, for example, simply shifting the valve closer to the proximal edge. Therefore, the rationale to support a conclusion that the claim would have been obvious is that a substitution of one known element for another (in this case the element is the connection mechanism between the valve and the frame) yields predictable results to one of ordinary skill in the art. Modification of the joint line of Ersek in view of Spenser would have been further obvious since it has been held that rearrangement of parts without modifying the operation of the device would be an obvious extension of prior art teachings (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI C). In the instant case, shifting the location of the joint line of Ersek downward as taught by Spenser does not modify the operation of the device of Ersek.
	Regarding claim 48, Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, however, Ersek does not disclose that the plurality of leaflets is formed from animal pericardial tissue and the skirt is formed of synthetic or polymer material.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein leaflets are formed from animal pericardial tissue and a skirt is formed of synthetic or polymer material for the purpose of protecting the pericardium against wear during use (par.240; figs. 44a-44b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium for the leaflet material and polymer material for the skirt material of Ersek as taught by Spenser in order to attach the leaflets to the frame while protecting the leaflets from wear. It would have been further obvious to select this combination of materials for the valve body and skirt of Ersek since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Spenser teaches the specific combination of pericardial leaflets and a polymer skirt for use in a valve prosthesis, therefore it would have been obvious to select this known combination for use in the valve prosthesis of Ersek since it is a known material suitable for the same intended use in a valve prosthesis.
Regarding claims 51 and 52, Ersek discloses sutures 49 attaching an inflow end of the skirt to a proximal end of the frame in fig.8, however, Ersek does not disclose that the inflow end of the skirt is sewn to a proximal-most row of struts defining the proximal-most edge of the frame.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein the skirt is sewn to a proximal-most row of cells (see fig.23e for the bottom row of stitching) for the purpose of preventing leakage (par.214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the frame and the valve of Ersek such that the skirt is sewn to a proximal-most row of struts as taught by Spenser in order to better prevent leakage.
Regarding claim 53, see figs. 8 and 9 of Ersek which show the joint line affixed to and supported by the frame over most of the joint line.
Regarding claim 54, the struts of the cells of the frame of Ersek are contoured at least in the circumferential direction therefore the joint line is curved along the contour of the struts in the circumferential direction. Also see the back portion of the frame in fig.8 of Ersek which shows the contour of the joint line follows the struts of the frame.
Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 48 above, and further in view of Ionescu et al. 4,388,735 (hereafter referred to as Ionescu). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, however, Ersek in view of Spenser does not disclose a specific thickness of the leaflets being 0.012-0.014 inches.
Ionescu teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of pericardium that has a thickness of 0.012 inches (col.7, ll.15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 0.012 inches as taught by Ionescu for the leaflets of the valve body of Ersek in view of Spenser since Ionescu teaches this thickness is suitable for use in a valve prosthesis. It would have been further obvious to select the thickness taught by Ionescu since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Ionescu teaches a thickness within the claimed ranges, it would have been obvious to one of ordinary skill in the art to optimize the thickness based on the general conditions taught by Ionescu.
Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 47 above, and further in view of Schwammenthal et al. 2006/0149360 (hereafter referred to as Schwammenthal). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser does not disclose that the frame further includes a proximal-most row of cells of the plurality of rows of cells of the inflow section, a second row of cells in the outflow section, and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells, wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor wherein frame 10 includes a proximal-most row of cells of a plurality of rows of cells of an inflow section (considered the bottom, proximal-most row of closed cells shown in fig.11A), a second row of cells in the outflow section (considered a row of cells at the distal/outflow end of the device as shown in fig.11A), and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells (considered a row of cells located at the narrowest part of the frame as shown in fig.11A), wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area (fig.11A; the cells in the upper section are larger and therefore have a greater area than the first and third rows of cells; the cells at the narrowest location have the smallest area), for the purpose of being shaped for pressure recovery and producing non-turbulent blood flow (pars. 52 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape of the frame of Ersek in view of Spenser to include the hourglass shape taught by Schwammenthal having the varying cell areas as claimed in order to provide an aortic valve which provides for pressure recovery and non-turbulent blood flow.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser as applied to claim 47 above, and further in view of Gabbay 2003/0040792 (hereafter referred to as Gabbay). Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser does not disclose that a portion of the skirt folds over the proximal-most edge of the frame.
Gabbay teaches a valve prosthesis, in the same field of endeavor, wherein a sheath 482, 930 is folded over a proximal edge 426, 904 of struts of a frame 420, 900 (figs.15 and 26) for the purpose of covering all non-biological material to mitigate contact between the blood and the frame when the prosthesis is implanted (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Ersek in view of Spenser such that the proximal end of the skirt folds over the proximal-most edge of the frame as taught by Gabbay in order to cover the frame material to mitigate contact between the blood and the frame when the prosthesis is implanted thereby preventing any adverse reaction.
Claims 55, 56, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay.
Regarding claims 55 and 56, Ersek discloses a valve prosthesis (fig.8) comprising a frame 16 comprising an inflow section (considered the bottom section) including a plurality of rows of cells (bottom rows of cells) defined by a plurality of rows of zig-zag struts, the inflow section including an inflow end defined by a proximal-most row of zig-zag struts (see the bottom row of zig-zag struts in fig.8) of the plurality of rows of zig-zag struts, a valve body 45 comprising a plurality of leaflets 46, adjoining leaflets affixed together to form commissures (see where leaflets are attached in fig.8) coupled to the frame only distal of at least two rows of the plurality of rows of cells (commissures are coupled at the top of the frame which is distal to the bottom two rows of cells), and a skirt 48 attached to an interior surface of the frame (fig.8), wherein the plurality of leaflets are attached to the skirt along a curved joint line (see line at 47 in fig.8), the curved joint line curving towards and away from the inflow end of the frame (fig.8). While Ersek discloses the invention substantially as claimed, Ersek does not specifically discloses that the leaflets are formed from animal pericardium tissue, that the skirt is formed of synthetic or polymer material, or that the skirt is sewn to the frame at least along the proximal-most row of zig-zag struts.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of animal pericardium tissue and the skirt is formed of polymer material for the purpose of protecting pericardium leaflets against wear during use (par.240; figs. 44a-44b). Spenser further teaches sewing a skirt 372 to the frame 380 at least along a proximal-most row of zig-zag struts (see line 379 in fig.23e) for the purpose of preventing leakage (par.214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium for the leaflet material and polymer material for the skirt material of Ersek as taught by Spenser in order to attach the leaflets to the frame while protecting the leaflets from wear. It would have been further obvious to select this combination of materials for the valve body and skirt of Ersek since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Spenser teaches the specific combination of pericardial leaflets and a polymer skirt for use in a valve prosthesis, therefore it would have been obvious to select this known combination for use in the valve prosthesis of Ersek since it is a known material suitable for the same intended use in a valve prosthesis. It would have been further obvious to modify the connection between the frame and the valve body/skirt of Ersek such that the skirt is sewn to a proximal-most row of struts as taught by Spenser in order to better prevent leakage. While Ersek in view of Spenser discloses the invention substantially as claimed, Ersek in view of Spenser does not disclose that the leaflets have a thickness between 0.012-0.014 inches.
Ionescu teaches a valve prosthesis, in the same field of endeavor, wherein the leaflets are formed of pericardium that has a thickness of 0.012 inches (col.7, ll.15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pericardium leaflets having a thickness of 0.012 inches as taught by Ionescu for the leaflets of Ersek in view of Spenser since Ionescu teaches this thickness is suitable for use in a valve prosthesis. It would have been further obvious to select the thickness taught by Ionescu since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Ionescu teaches a thickness within the claimed ranges, it would have been obvious to one of ordinary skill in the art to optimize the thickness based on the general conditions taught by Ionescu. While Ersek in view of Spenser in view of Ionescu discloses the invention substantially as claimed, Ersek in view of Spenser in view of Ionescu does not disclose that a portion of the skirt folds over the proximal-most row of zig-zag struts and extends to an exterior surface of the frame.
Gabbay teaches a valve prosthesis, in the same field of endeavor, wherein a sheath 482, 930 is folded over a proximal edge 426, 904 of struts of a frame 420, 900 and extends to an exterior surface of the frame (figs.15 and 26) for the purpose of covering all non-biological material to mitigate contact between the blood and the frame when the prosthesis is implanted (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Ersek in view of Spenser in view of Ionescu such that the proximal end of the skirt folds over the proximal-most row of zig-zag struts and extends to an exterior surface of the frame as taught by Gabbay in order to cover the frame material to mitigate contact between the blood and the frame when the prosthesis is implanted thereby preventing any adverse reaction.
Regarding claim 58, see figs. 8 and 9 of Ersek which show the joint line affixed to and supported by the frame over most of the joint line.
Regarding claim 59, the struts of the cells of the frame of Ersek are contoured at least in the circumferential direction therefore the joint line is curved along the contour of the struts in the circumferential direction. Also see the back portion of the frame in fig.8 of Ersek which shows the contour of the joint line follows the struts of the frame.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay as applied to claim 55 above, and further in view of Lashinski et al. 2006/0020327 (hereafter referred to as Lashinski). Ersek in view of Spenser in view of Ionescu in view of Gabbay discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser in view of Ionescu in view of Gabbay does not disclose that the skirt has a thickness of between 0.004 and 0.012 inches.
Lashinski teaches a valve prosthesis, in the same field of endeavor, wherein a polymer fabric skirt of the prosthesis has a thickness of 0.002-0.02 inches (par.135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of between 0.004 and 0.012 inches as claimed for the skirt of Ersek in view of Spenser in view of Ionescu in view of Gabbay since Lashinski teaches a suitable thickness for a skirt for a valve prosthesis is 0.002-0.02 inches and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Lashinski teaches a thickness range encompassing the claimed range, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the skirt of Ersek in view of Spenser in view of Ionescu in view of Gabbay based on the general conditions taught by Lashinski.
Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Ionescu in view of Gabbay as applied to claim 55 above, and further in view of Schwammenthal. Ersek in view of Spenser in view of Ionescu in view of Gabbay discloses the invention substantially as claimed and as discussed above, but Ersek in view of Spenser in view of Ionescu in view of Gabbay does not disclose that the frame further includes a proximal-most row of cells of the plurality of rows of cells of the inflow section, a second row of cells in the outflow section, and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells, wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor wherein frame 10 includes a proximal-most row of cells of a plurality of rows of cells of an inflow section (considered the bottom, proximal-most row of closed cells shown in fig.11A), a second row of cells in the outflow section (considered a row of cells at the distal/outflow end of the device as shown in fig.11A), and a third row of cells disposed longitudinally between the proximal-most row of cells and the second row of cells (considered a row of cells located at the narrowest part of the frame as shown in fig.11A), wherein each cell of the proximal-most row of cells has a first area and each cell of the second row of cells has a second area greater than the first area, and wherein each cell of the third row of cells has a third area smaller than the first area  (fig.11A; the cells in the upper section are larger and therefore have a greater area than the first and third rows of cells; the cells at the narrowest location have the smallest area), for the purpose of being shaped for pressure recovery and producing non-turbulent blood flow (pars. 52 and 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical shape of the frame of Ersek in view of Spenser in view of Ionescu in view of Gabbay to include the hourglass shape taught by Schwammenthal having the varying cell areas as claimed in order to provide an aortic valve which provides for pressure recovery and non-turbulent blood flow.
Claims 72 and 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al. 2006/0025857 (hereafter referred to as Bergheim) in view of Myers et al. 2002/0052651 (hereafter referred to as Myers).
Regarding claim 72, Bergheim discloses a valve prosthesis comprising a frame 2 comprising a plurality of rows of cells (figs. 1-3 show four rows of cells including the commissure row), and a valve body 6 comprising a plurality of leaflets (figs. 9-16), wherein a first leaflet of the plurality of leaflets includes a first lateral end and a second lateral end (fig.17 shows a leaflet 12 having end tabs at the lateral ends), wherein a second leaflet of the plurality of leaflets includes a third lateral end and a fourth lateral end (Bergheim discloses three leaflets with each leaflet having lateral ends as shown in figs. 9-16), and wherein the first leaflet and the second leaflet are coupled to each other to form a first commissure and are coupled to the frame (figs. 9-16 and 22A-23C). Bergheim discloses the invention substantially as claimed. Bergheim further discloses that the support beams of the frame form eyelets at the outflow edge that tabs of the valves described in U.S. application Ser. No. 09/772,526 may be attached to (par.89). However, Bergheim does not specifically disclose that a first lateral end is folded to form a first vertical seam and a first flap, and a second lateral end is folded to form a second vertical seam and a second flap, wherein a third lateral end is folded to form a third vertical seam and a third flap, and wherein a fourth lateral end is folded to form a fourth vertical seam and a fourth flap such that the first vertical seam is adjacent the third vertical seam, the first flap extends in a first circumferential direction from the first vertical seam, and the third flap extends in a second circumferential direction from the third vertical seam, the second circumferential direction being opposite the first circumferential direction.
Myers teaches a valve prosthesis, in the same field of endeavor (Meyers is the application referenced in Bergheim), wherein a valve body comprises a plurality of leaflets and each leaflet comprises lateral ends 258 (figs. 18a-19), wherein each end is folded to form a vertical seam 262 (fig.19) and a flap portion 258 (fig.19) wherein adjacent leaflets are coupled to each other to form commissures 242 and the flaps of each commissure extend in opposite directions from each other (fig.19 shows the flaps extending in opposite directions and inward towards each other; see the annotated fig.19 below), wherein the tabs are folded and seamed as claimed for the purpose of forming a strong, double-layered tab (par.108). 

    PNG
    media_image3.png
    303
    625
    media_image3.png
    Greyscale

Myers also teaches a different embodiment wherein a valve body comprises a plurality of leaflets 332 and each leaflet comprises lateral ends 340, 342 (figs. 29-41), wherein each end is folded to form a vertical seam and a flap portion (fig.34) wherein adjacent leaflets are coupled to each other to form commissures 370 and the flaps of each commissure extend in opposite directions from each other (see the annotated fig.34 below), wherein the tabs have a folded-over construction for the purpose of enabling the tabs to accommodate numerous sutures to distribute the closure forces without interfering with operation of the valve (par.127).

    PNG
    media_image4.png
    216
    555
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either of the valve body embodiments taught by Myers for use with the frame of Bergheim in order to provide strong layered commissures which can receive sutures and distribute forces. Bergheim as modified to include a valve body as taught by Myers includes vertical seams of adjacent leaflets being adjacent/near to each other. For instance, see either of the annotated figures above which show the vertical seams near each other.
Regarding claims 75 and 76, both Bergheim and Myers teach exactly three leaflets, wherein the leaflets are coupled to each other to form commissures as claimed. As such, three leaflets comprise each of the seams and flaps as claimed. For instance, one leaflet forms first and second seams and flaps, a second leaflet forms third and fourth seams and flaps, and the third leaflet forms fifth and sixth seams and flaps.
Regarding claim 77, see Bergheim fig.9 which shows each of three commissures being affixed to the frame at a location distal of the center of coaptation (wherein distal is considered at the outflow/upper end).
Allowable Subject Matter
Claims 73 and 74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fogarty et al. 5,824,037 discloses folding a liner over the ends of a frame in order to minimize leaks between the prosthesis and the vessel wall (fig.15; col.18,  ll.58-62).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774